  Case 16-01551         Doc 76     Filed 04/22/19 Entered 04/22/19 09:41:19              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-01551
         GERMAINE M ALEXANDER
         MICHAEL ALEXANDER
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/19/2016.

         2) The plan was confirmed on 08/18/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/15/2016, 12/21/2017, 09/14/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/21/2019.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-01551        Doc 76     Filed 04/22/19 Entered 04/22/19 09:41:19                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $22,931.48
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $22,931.48


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,045.97
    Other                                                                 $57.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,102.97

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ADT SECURITY SERVICES         Unsecured         552.81        290.23           290.23           0.00       0.00
ADT SECURITY SERVICES         Unsecured            NA         262.58           262.58           0.00       0.00
ADVOCATE SOUTH SUBURBAN HOS Unsecured           125.00           NA               NA            0.00       0.00
ASHRO LIFESTYLE               Unsecured         301.00        301.38           301.38           0.00       0.00
Berks Credit & Collections    Unsecured          25.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured         394.00        394.20           394.20           0.00       0.00
CAPITAL ONE BANK USA          Unsecured            NA         391.94           391.94           0.00       0.00
FIRST NATIONAL BANK OMAHA     Unsecured         791.00        791.81           791.81           0.00       0.00
FRANCHISE TAX BOARD           Unsecured            NA         381.15           381.15           0.00       0.00
IL DEPT OF REVENUE            Priority          488.99      1,945.94         1,945.94        292.21        0.00
IL DEPT OF REVENUE            Unsecured      2,048.00         604.19           604.19           0.00       0.00
ILLINOIS COLLECTION SVC       Unsecured         111.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       4,336.00       6,593.93         6,593.93        990.19        0.00
INTERNAL REVENUE SERVICE      Unsecured      6,900.13       8,341.63         8,341.63           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured         529.00        529.12           529.12           0.00       0.00
Mabt/Contfin                  Unsecured         500.00           NA               NA            0.00       0.00
MCSI INC                      Unsecured         350.00           NA               NA            0.00       0.00
MERCHANTS CREDIT GUIDE        Unsecured         301.00           NA               NA            0.00       0.00
MIDNIGHT VELVET               Unsecured         205.00        205.33           205.33           0.00       0.00
NATIONSTAR MORTGAGE           Secured              NA       7,844.84         4,216.88      4,216.88        0.00
NATIONSTAR MORTGAGE           Secured      178,104.00    172,313.17              0.00           0.00       0.00
OLD PLANK TRAIL COMMUNITY BAN Unsecured         791.81           NA               NA            0.00       0.00
SPRINT NEXTEL                 Unsecured         600.00      1,580.70         1,580.70           0.00       0.00
State of California           Unsecured         498.19           NA               NA            0.00       0.00
US DEPT OF EDUCATION          Unsecured     71,801.00     34,866.53        34,866.53            0.00       0.00
US DEPT OF EDUCATION          Unsecured            NA     39,421.14        39,421.14            0.00       0.00
WELLS FARGO DEALER SERVICES   Unsecured            NA       3,606.28         3,606.28           0.00       0.00
WELLS FARGO DEALER SERVICES   Secured       14,483.00     11,600.00        11,600.00      11,600.00     729.23




UST Form 101-13-FR-S (09/01/2009)
  Case 16-01551         Doc 76      Filed 04/22/19 Entered 04/22/19 09:41:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $4,216.88          $4,216.88             $0.00
       Debt Secured by Vehicle                           $11,600.00         $11,600.00           $729.23
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $15,816.88         $15,816.88           $729.23

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $8,539.87          $1,282.40              $0.00
 TOTAL PRIORITY:                                          $8,539.87          $1,282.40              $0.00

 GENERAL UNSECURED PAYMENTS:                             $91,968.21                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,102.97
         Disbursements to Creditors                            $17,828.51

TOTAL DISBURSEMENTS :                                                                      $22,931.48


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
